10.1(c)

 

SECOND AMENDMENT TO SECOND AMENDED AND RESTATED AGREEMENT

OF LIMITED PARTNERSHIP

 

This Second Amendment to Second Amended and Restated Agreement of Limited
Partnership (the “Amendment”) is made as the 23rd day of July 1997, among
Innkeepers Financial Corporation, a Virginia corporation and sole general
partner of Innkeepers USA Limited Partnership (the “Partnership”) and the
limited partners listed on Schedule A (the “Limited Partners”) to the
Partnership’s Second Amended and Restated Agreement of Limited Partnership dated
as of November 1, 1996 as amended by the First Amendment to Second Amended and
Restated Agreement of Limited Partnership (collectively, the “Agreement”) and
recites and provides as follows:

 

RECITALS

 

The Partnership was formed as a limited partnership under the laws of the
Commonwealth of Virginia upon the filing of its Certificate of Limited
Partnership with the Virginia State Corporation Commission on May 23, 1994, as
amended by an amended Certificate of Limited Partnership filed on June 8, 1994.
The Partnership is governed by the Agreement.

 

The purpose of this Amendment is to amend certain provisions of the Agreement.

 

AMENDMENT

 

NOW, THEREFORE, in consideration of the foregoing, the mutual promises of the
parties hereto and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

  1. Section 8.05(b) and Section 8.05(c) of Article VIII of the Agreement are
deleted in their entirety and the following is substituted in lieu thereof:

 

(b) Notwithstanding the provisions of Section 8.05(a), the Company may, in its
sole and absolute discretion, assume directly and satisfy a Redemption Right by
paying to the Redeeming Partner the Redemption Amount on the Specified
Redemption Date, whereupon the Company shall acquire the Common Partnership
Units offered for redemption by the Redeeming Partner and shall be treated for
all purposes of this Agreement as the owner of such Common Partnership Units. In
the event the Company shall exercise its right to satisfy the Redemption Right
in the manner described in the preceding sentence, the Partnership shall have no
obligation to pay any amount to the Redeeming Partner with respect to such
Partner’s exercise of the Redemption Right, and each of the Redeeming Partner,
the Partnership, and the Company shall treat the transaction between the Company
and the Redeeming Partner as a sale of such Partner’s Common Partnership Units
to the Company for federal income tax purposes. Each Redeeming Partner agrees to
execute such documents as the Company may reasonably require in connection with
the issuance of REIT shares upon exercise of the Redemption Right.

 



--------------------------------------------------------------------------------

(c) The Partnership or the Company, as the case may be, shall pay the Cash
Amount to a Redeeming Partner as the Redemption Amount for such Partner if (i)
the acquisition of REIT shares by such Partner on the Specified Redemption Date
would (A) result in such Partner or any other person owning, directly or
indirectly, REIT Shares in excess of the “Ownership Limit,” as defined in the
Declaration of Trust and calculated in accordance therewith, except as provided
in the Declaration of Trust, (B) result in REIT Shares being owned by fewer than
100 persons (determined without reference to any rules of attribution), except
as provided in the Declaration of Trust, (C) result in the Company being
“closely held” within the meaning of Section 856(h) of the Code, (D) cause the
Company to own, actually or constructively, 10% or more of the ownership
interests in a tenant of the Company’s or the Partnership’s real property,
within the meaning of Section 856(d)(2)(B) of the Code or (E) cause the
acquisition of REIT Shares by such Partner to be “integrated” with any other
distribution of REIT Shares for purposes of complying with the registration
provisions of the Securities Act or (ii) the Partnership or the Company, as the
case may be, so elects in its sole discretion. Any Cash Amount to be paid to a
Redeeming Partner pursuant to this Section 8.05 shall be paid within sixty (60)
days after the initial date of receipt by the General Partner of the Notice of
Redemption relating to the Common Partnership Units to be redeemed; provided,
however, that such sixty (60) day period may be extended for up to an additional
one hundred eighty (180) days to the extent required for the Company to cause
additional REIT Shares to be issued to provide financing to be used to make such
payment of the Cash Amount. Notwithstanding the foregoing, the Company and the
Partnership agree to use their best efforts to cause the closing of the
acquisition of redeemed Common Partnership Units hereunder to occur as quickly
as reasonably possible.

 

  2. Except as specifically amended hereby, the terms of the Agreement shall
remain in full force and effect.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the sole general partner of the Partnership caused this
Second Amendment to the Second Amended and Restated Agreement of Limited
Partnership to be executed as of the date first above written.

 

INNKEEPERS FINANCIAL CORPORATION, a Virginia corporation, sole general partner
By:  

/s/    David Bulger        

   

--------------------------------------------------------------------------------

Name:

 

David Bulger

Title:

  CHIEF FINANCIAL OFFICER AND TREASURER INNKEEPERS USA TRUST, a Maryland real
estate investment trust, as a non-partner Party to the Second Amended and
Restated Agreement of Limited Partnership, as amended hereby By:  

/s/    David Bulger        

   

--------------------------------------------------------------------------------

Name:

 

David Bulger

Title:

  CHIEF FINANCIAL OFFICER AND TREASURER

 

3